Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
1.	Applicant's arguments filed 29 August 2022 have been fully considered but are not persuasive.

2.	Applicant argues that the references fail to disclose a power supply that is shiftable in two dimensions with respect to said frame of said mobile power unit, because Matsumoto only discloses shifting in one dimension (i.e. front to back). 
	This argument is not found persuasive. 
	Matsumoto writes, “[0019] The battery 26 is movable in the front-rear direction to form a center-of-gravity position adjusting means for the self-propelled work implement 1. A battery support 27 is fixed to an upper portion of the vehicle body frame 2. A sliding portion 29 is provided below the battery box 28 that houses the battery 26, and is configured to grip and take in and out the handle 29 a, and is inserted into a sliding hole 30 formed in the battery support base 27 in the front-rear direction to be slidable in the front-rear direction. The battery box 28 is moved in the front-rear direction according to the weight of the worker W, and the center of gravity position is adjusted to be within an appropriate range, thereby enabling stable traveling. Reference numeral 26a denotes a charging socket for the battery 26, which is connected to an external power source to charge the battery 26.”
In other words, Matsumoto discloses that the battery may be shifted in the front-rear direction (first dimension of motion). Matsumoto also discloses a battery box for housing the battery, meaning that the battery may be moved/shifted in and out of the battery box, e.g. for replacing the battery (second+ dimensions of motion). Please note that the claim language does not require that the shifts be performed while the autonomous agricultural system is in operation. 
Therefore Matsumoto discloses a power supply (battery) that is shiftable in two dimensions with respect to said frame of said mobile power unit, as required by the claims. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-10 and 14-21 rejected under 35 U.S.C. 103 as being unpatentable over Ha (Korean Patent Publication # 10-2001517) in view of Matsumoto (Japanese Patent Publication # 06-023404).

Regarding claim 1, Ha discloses an autonomous agricultural system (abstract) comprising: 
a mobile power unit including a frame (10) and a power supply (solar cell 90, battery, and/or power generating unit 40) (figs 1-5, Paragraph 51, etc), 
an implement (attachments to mounting unit 50) releasably secured to said mobile power unit (abstract, figs 1-5, P32, 41, etc), 
wherein said mobile power unit is configured to transport said implement (figs 1-5, etc), and 
wherein said mobile power unit is further configured to provide power from said power supply to said implement (figs 1-3, P39, 41, 48, 27-51, etc).  
Ha fails to disclose that a position of said power supply is shiftable in at least two dimensions with respect to said frame of said mobile power unit.
In the same field of endeavor, Matsumoto discloses that a position of said power supply is shiftable in at least two dimensions with respect to said frame of said mobile power unit (fig 2, P17-19, etc: position of battery 26 is shiftable in two dimensions). 
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Matsumoto, in order to improve the stability of the system by adjusting the center of gravity of the power supply, mobile power unit, and/or agricultural system (fig 2, P17-19).

Regarding claim 2, Ha further discloses that said mobile power unit is autonomously controlled based on a location-determining element associated with said mobile power unit (P49, etc).  

Regarding claim 3, Ha further discloses that said location- determining element comprises a global-positioning system (GPS) (P49, etc).  

Regarding claim 4, Ha further discloses that said implement is an agricultural implement configured to modify the ground soil (P41, etc: tiller).  

Regarding claim 5, Ha further discloses that said implement comprises a tiller (P41, etc: tiller).  

Regarding claim 6, Ha further discloses that said tiller includes one or more rotary components, and wherein actuation of said rotary components provide tractive effort for the tiller (P41, etc).  

Regarding claim 7, Ha further discloses that said implement is an agricultural implement configured to apply material into or onto the ground soil (P41, etc: seeding machine).  

Regarding claim 8, Ha further discloses that the implement is a seeder configured to deposit seed into or onto the ground soil (P41, etc: seeding machine).  

Regarding claim 9, Ha further discloses that said implement is an agricultural implement configured to harvest crop from the ground soil (P41, etc: harvesting machine).  

Regarding claim 10, Ha further discloses that said mobile power unit is configured to support at least a portion of a weight of said implement (figs 1-3, etc).  

Regarding claim 14, Ha further discloses that said power supply comprises an electric generator or one or more batteries (P39, 48, 51, etc: both electric generator and battery disclosed).  

Regarding claim 15, Ha further discloses that said mobile power unit is configured to provide electrical power from said power supply to said implement (P39, 48, 51, etc).  

Regarding claim 16, Ha further discloses that said mobile power unit is configured to provide hydraulic power from said power supply to said implement (P39, 48, etc).  

Regarding claim 17, Ha further discloses that shifting of the position of said power supply is configured to optimize traction or soil compaction of said autonomous agricultural system (Matsumoto fig 2, P17-19, etc: shiftable to optimize traction).  

Regarding claim 18, Ha further discloses that said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein a position of said connection assembly is configured to be vertically shifted (P30, etc).
  
Regarding claim 19, Ha further discloses that said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein said connection assembly comprises a vertical pivot presenting an articulate coupling (P30, etc: implicit).

Regarding claim 20, Ha further discloses that said connection assembly (now interpreted to encompass more components than just the mounting unit 50) comprises a steering mechanism configured to steer said autonomous agricultural system (P20, 36, etc).

Regarding claim 21, Ha further discloses that said steering system comprises one or more steering cylinders, wherein said connection assembly additionally comprises an electric coupler configured to transfer electric power between said mobile power unit and said implement and a hydraulic coupler configured to transfer hydraulic power between said mobile power unit and said implement (P20, 36, etc).  

  
5.	Claims 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Ha (Korean Patent Publication # 10-2001517) in view of Matsumoto (Japanese Patent Publication # 06-023404), and further in view of Blackwell et al. (U.S. Patent # 1,0111,373).

Regarding claim 11, Ha fails to disclose that said mobile power unit comprises a drive mechanism including one or more tracks.  
In the same field of endeavor, Blackwell discloses that said mobile power unit comprises a drive mechanism including one or more tracks (col 23: 64 – col 24: 38, figs 54, 57, etc: a second unit 155 comprises tracks/wheels 157 and a tiller).  
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Blackwell, in order to improve traction and/or ability to travel over difficult terrain (col 23: 64 – col 24: 38, figs 54, 57).

Regarding claim 12, Ha fails to disclose that said implement comprises a drive mechanism including one or more tracks.  
In the same field of endeavor, Blackwell discloses that said implement comprises a drive mechanism including one or more tracks (col 23: 64 – col 24: 38, figs 54, 57, etc: a second unit 155 comprises tracks/wheels 157 and a tiller).  
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Blackwell, in order to improve traction and/or ability to travel over difficult terrain (col 23: 64 – col 24: 38, figs 54, 57).

Regarding claim 13, Ha fails to disclose a track removal component configured to follow behind said mobile power unit to modify the ground soil to remove tracks created by the drive mechanisms of said mobile power unit or said implement.  
In the same field of endeavor, Blackwell discloses a track removal component configured to follow behind said mobile power unit to modify the ground soil to remove tracks created by the drive mechanisms of said mobile power unit or said implement (col 23: 64 – col 24: 38, figs 54, 57, etc: a second unit 155 comprises tracks/wheels 157 and a tiller).  
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Blackwell, in order to reduce damage to the terrain (col 23: 64 – col 24: 38, figs 54, 57).


6.	Claims 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Ha (Korean Patent Publication # 10-2001517) in view of Matsumoto (Japanese Patent Publication # 06-023404), and further in view of Langen et al. (U.S. Patent # US 4,944,354).

Regarding claim 18, Ha further discloses that wherein said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein a position of said connection assembly is configured to be vertically shifted (P30, etc).
In the same field of endeavor, Langen also discloses that a position of said connection assembly is configured to be vertically shifted (col 6: 60 – col 8: 42, figs 6-7, etc: an implement 4 is releasably secured to a tractor rear 1 via a coupling device 3).
It would have been obvious before the effective filing date of the claimed invention for Ha to do so, as taught by Ha and/or Langer, in order to increase the movement range of the implements (col 6: 60 – col 8: 42, figs 6-7).
  
Regarding claim 19, Ha further discloses that said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein said connection assembly comprises a vertical pivot presenting an articulate coupling (P30, etc: implicit).
In the same field of endeavor, Langen also discloses that said connection assembly comprises a vertical pivot presenting an articulate coupling (col 6: 60 – col 8: 42, figs 6-7, etc: an implement 4 is releasably secured to a tractor rear 1 via a coupling device 3).
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as suggested by Ha and/or taught by Langer, in order to increase the movement range of the implements (col 6: 60 – col 8: 42, figs 6-7).

Regarding claim 20, Ha further discloses that said connection assembly (now interpreted to encompass more components than just the mounting unit 50) comprises a steering mechanism configured to steer said autonomous agricultural system (P20, 36, etc).

Regarding claim 21, Ha further discloses that said steering system comprises one or more steering cylinders, wherein said connection assembly additionally comprises an electric coupler configured to transfer electric power between said mobile power unit and said implement and a hydraulic coupler configured to transfer hydraulic power between said mobile power unit and said implement (P20, 36, etc).  

Regarding claim 22, Ha fails to disclose that said implement is releasably secured to said mobile power unit via an automated coupling process.
In the same field of endeavor, Langen also discloses that said implement is releasably secured to said mobile power unit via an automated coupling process (col 6: 60 – col 8: 42, figs 6-7, etc: an implement 4 is releasably secured to a tractor rear 1 via an automated coupling process).
It would have been obvious before the effective filing date of the claimed invention for Ha to do so, as taught by Langer, in order to increase the ease and/or reliability of the coupling process (col 6: 60 – col 8: 42, figs 6-7).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
November 7, 2022